441 So. 2d 1226 (1983)
STATE of Louisiana, ex rel., Ruffes J. TUESNO
v.
Ross MAGGIO, Jr., Warden, Louisiana State Penitentiary.
No. 83-KH-0423.
Supreme Court of Louisiana.
November 28, 1983.
Granted. The trial court was without jurisdiction to impose an enhanced sentence as an order of appeal had been entered prior to imposition of the enhanced sentence. See La.C.Cr.P. art. 916; State v. Sharper, 383 So. 2d 1248 (La.1980). Accordingly, the enhanced sentence is set aside and the original sentence of 15 years is reinstated. In the event defendant is resentenced as a multiple offender, his right to appeal his enhanced sentence is reserved to him.